Case 1:20-cr-00057-GBD Document 138 Filed os/t 10 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA,
- against - Order
20 Cr 57 (GBD)
JAVARIS JENKINS,
Defendant.
x

HON. GEORGE B. DANIELS, U.S.D.J.

Upon the application of the defendant, Javaris Jenkins, Reg. 87819-054 through his attorney,
Daniel S. Parker of Parker and Carmody, LLP and:

Wherefore, Javaris Jenkins is currently incarcerated in the Metropolitan Correction Center;

And

Wherefore, Mr. Parker is unable to obtain a duly signed HIPAA release form in a timely manner; and
Wherefore, time is of the essence,

It is hereby ORDERED THAT:

notwithstanding any provision of the Health Insurance Accountability and Portability Act of 1996, any
medical provider to Javaris Jenkins, including but not limited to, the Federal Bureau of Prisons, shall
immediately disclose to his attorney, Daniel S. Parker. any and all records in its possession relating to

Mr. Jenkins.
, 8 Dorwh

ORGE B. DANIELS

 

SO ORDERED.

   

pec f € a ees,
he ap eo

UNITED STATES DISTRICT JUDGE

Dated: New York

 
